Citation Nr: 1539918	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right eye vision impairment.

2.  Entitlement to service connection for restless leg syndrome.

3.  Entitlement to service connection for a respiratory disorder (characterized as a history of childhood asthma).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to November 1991 and from October 2003 to April 2005.  The Veteran also served in the Oregon National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for restless leg syndrome, a history of childhood asthma, and right eye vision impairment.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision as to those issues, as well as other issues.  The RO issued a statement of the case (SOC) in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010, limiting his appeal to the three issues listed on the title page.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The record was held open for an additional 60 days following the hearing to allow for the submission of additional evidence.

The  Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

The Board's disposition of the claim for service connection for right eye vision impairment is set forth below.  The claims for service connection for restless leg syndrome and for a respiratory are addressed in the remand following the order; these matters are remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the June 2015 Board hearing, prior to the promulgation of a decision on the appeal, the Veteran stated that he wished to withdraw from appeal the claim of entitlement to service connection for right eye vision impairment.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for right eye vision impairment are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the June 2015 hearing, the Veteran withdrew from appeal the claim of entitlement to service connection for right eye vision impairment.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.



ORDER

The appeal as to the claim of entitlement to service connection for right eye vision impairment is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including law or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon  v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for service connection for restless leg syndrome, the Veteran contends that this disorder onset while on active duty service in Iraq in 2004.  Specifically, during the June 2015 hearing before the undersigned, the Veteran testified that, when he would lie down at the end of the night, he noticed that his feet would get itchy and that his leg muscles would begin to twitch and kick.  He stated that he would lie in bed for hours trying to fall asleep, but his legs kept him awake.  The Veteran stated that sometime he would experience pain.  The Veteran also stated that he has experienced symptoms associated with restless leg syndrome since service.  See VA Peripheral Nerves Conditions Disability Benefits Questionnaire, November 2014.

To date, the Veteran has not been afforded a VA examination that addressed the nature and etiology of his restless leg syndrome.  Although the Veteran's service treatment records are silent for any complaints related to restless leg syndrome, the Board noted that the Veteran is competent to report his in-service symptoms.  The Veteran post-service treatment records, both VA and non-VA, reflect a diagnosis of restless leg syndrome.  Additionally, the Veteran has been consistent in asserting that his symptoms began while in service.

Given this information, the Board finds that the requirements for obtaining a VA examination and medical opinion to resolve this claim for service connection are met.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, the AOJ should arrange for the Veteran to undergo a VA examination, by an appropriate physician, as a VA medical facility to address the nature and etiology of his restless leg syndrome.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

With regard to the Veteran's claim for service connection for a respiratory disorder the Veteran alleges that although a respiratory condition pre-existed his military service, his disorder was nevertheless aggravated beyond its natural progression by both periods of his active duty military service, including service in Southwest Asia.  See June 2015 Hearing Transcript, Pg. 28-32.

The Veteran was afforded a VA examination in October 2008 to address his respiratory disorder.  In the VA examination report, the examiner discussed the Veteran's medical history including his reported problems with asthma as a child.  The examiner noted the Veteran service treatment records and post-service treatment records that discuss the Veteran's respiratory problems and diagnoses, including asthma and reactive airway disease.  In conclusion, the examiner merely noted a "[h]istory of childhood asthma and documented reactive airway disease while in the military.  Respiratory symptoms controlled with use of inhalers on daily basis."  VA Examination, October 2008.  The examiner did not further opine as to the etiology of the Veteran's current respiratory disorder.  The evidence of record raises the issue of whether the Veteran was sound at service entrance.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that the report of the Veteran's May 1984 enlistment examination does not note any disorder associated with the Veteran's respiratory system.  Additionally, the Veteran's Pre-Deployment Health Assessment from October 2003 also does not note any disorder associated with the Veteran's respiratory system.  Therefore, the presumption of soundness attaches.  

The Veteran's service treatment records reflect numerous respiratory complaints throughout the Veteran's military service.  For example, in December 1985, the Veteran complained of cold symptoms and a difficulty breathing.  The Veteran related a history of hay fever and asthma.  He was diagnosed with an upper respiratory infection, bronchospasm, and asthma.  In November 1988, the Veteran complained of difficulty breathing for the last four days.  Again, the Veteran stated that he had asthma as a child.  The impression was asthma versus bronchitis.  In August 1989, the Veteran again complained of difficulty breathing.  In September 1989, the Veteran's asthma was characterized as "doing well" and that it was "not now symptomatic."  In May 1991, the Veteran complained of shortness of breath when he woke up in the morning as well as chest tightness.  The Veteran was diagnosed with reactive airway disease.  

During his second period of service, the Veteran's service treatment records also reflect respiratory complaints.  In his March 2005 Post-Deployment Health Assessment, the Veteran indicated a difficulty breathing.  A treatment note from that same month indicates that the Veteran experienced shortness of breath for the last four or five months while in Iraq.  The treatment note also indicated that, although his was tested prior to deployment with a treadmill and pulmonary functional tests, he was not found to have asthma.  The Veteran's condition was diagnosed as reactive airway disease. 

As the October 2008 VA examiner did not address whether any respiratory disorder clearly and unmistakably existed prior to service and was not aggravated by service, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").

Given the above, the Board finds that an addendum opinion to obtain further medical information needed to resolve this claim, and based on full consideration of all pertinent evidence, to include lay assertions, is required to fulfill the duty to assist the Veteran.  Id.; see also 38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (2015).  

If the October 2008 examiner is not available, the AOJ should obtain an opinion, based on review of the claims file from an appropriate physician (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

Prior to arranging for the Veteran to undergo VA examination or obtaining the addendum opinion, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are dated through July 31, 2015.  On remand, the AOJ should obtain from any facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Notably, during the June 2015 Board hearing, the Veteran stated that had been receiving treatment for his restless leg syndrome from a Dr. Ali, a private neurologist, for the last year and a half.  The Board observes that private treatment records from Dr. Ali are not currently associated with the claims file; consequently, on remand, the AOJ should attempt to obtain them.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA .  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 31, 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.  Specifically request that the Veteran provide a VA Form 21-4142  to obtain any outstanding private treatment records from Dr. Ali. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified-to specifically include records from Dr. Ali-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination  by an appropriate physician, in conjunction with his claim for service connection for restless leg syndrome.

The contents of the entire, electronic claims file (in Virtual VA and VBMS), to include a complete copy of this REMAND, must be made available to the medical professional designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and other objective evidence, and all lay assertions as to the nature and extent of the Veteran's symptoms, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's restless leg syndrome had its onset during or is otherwise medically related to his military service-to include the symptoms alleged to have occurred therein.

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as the nature, onset, and continuity of symptoms. 

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

5. After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA examiner who conducted the October 2008 VA examination.

If the October 2008 examiner is no employed by VA or is otherwise un available, document that fact in the claims file, and arrange to obtain an opinion, based on review of the claims file from an appropriate physician (if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should clearly identify all respiratory disability(ies) currently present or present at any point pertinent to the current claim for service connection (even if currently asymptomatic or resolved) .

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, based on sound medical principles, addressing each of the following questions:

(a) (1) Whether the disability clearly and unmistakably existed prior to the Veteran entry into active service, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disorder.

(b)  For each respiratory disorder determined not to have clearly and  unmistakably existed prior to service,  the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In providing the requested opinions, the examiner must consider and discuss all pertinent in and post-service medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.  

All examination findings/testing results (if any), along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication of the claim ) and legal authority.  

8. If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


